MEMORANDUM**
Juan Paredes Palacios petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Palacios contends that the IJ violated due process by denying his motion for a continuance to allow him to obtain a psychological exam for his daughter. We disagree. The decision whether to grant a continuance at a removal hearing “is in the sound discretion of the trial judge and will not be overturned except on a showing of clear abuse.” Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996). On October 15, 1997, Palacios conceded removability and stated his intention to apply for cancellation of removal, and his merits hearing was originally scheduled for January 21, 1999. Given the ample time Palacios had to prepare his case, the IJ did not abuse her discretion by denying the continuance Palacios requested on March 13, 2001. The record does not show that “the proceeding was so fundamentally unfair that the alien was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotations omitted).
Palacios’ contention that the BIA’s affir-mance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.